DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 8/25/2022 to claims 1, 8, and 21 have been entered. Claims 11, 12, 18-20, and 22 are canceled. Claims 1-10, 13-17, and 21  remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from claim 1 and recites “entomopathogenic macromycete or the macromycetes mycelium” but then recites “wherein each of the entomopathogenic macromycetes and macromycete mycelium” (emphasis added), which blurs the metes and bounds of the claim because the claim sets forth mutually exclusive limitations requiring both macromycete mycelium and an entomopathogenic macromycete and simultaneously recites macromycete mycelium or an entomopathogenic macromycete. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 21 are rejected under 35 U.S.C. 103 as unpatentable over Leifa et al. (Brazilian Archives of Biology and Technology (2001), 44(2), 205-212) in view of Zhang et al. (Journal of Food Engineering (2012), 109(3), 406-413).
This rejection addresses the embodiment of Flammulina velutipes as a species of macromycete for claim 1, and the embodiment of claim 1 directed towards a macromycete. This rejection addresses the embodiment of coffee husk and coffee grounds for claim 1.
Leifa teaches a composition and methods of making food, comprising combining Flammulina velutipes (a species of edible mushroom) and coffee husk and spent coffee grounds in plastic bags and cultivating the F. velutipes wherein the protein and fibre content of the coffee substrates are transformed by the cultivation by increasing the protein content and reducing the fibre content in said coffee substrate (i.e. solid-state cultivation, 1st three paragraphs of Materials and Methods on p206-207; also 1st paragraph of the Introduction on p205; Fig. 1), reading on claim 1, the embodiment of Flammulina velutipes for claim 2, the embodiment of the mushrooms themselves as a nutritional supplement for claim 5, and the embodiment of decomposing fibers for claims 20 and 21. Leifa teaches a percentage increase of protein of about 24-25% for coffee husk substrates and about 27% for spent coffee grounds substrate, attributed to the weight loss of the substrate, degradation of lignocellulose of the substrate and the liberation of CO2 (Table 1 and p209, subheading ), reading on claim 22.
Regarding claim 1, Leifa does not teach a dried and ground/milled final product. 
Zhang teaches methods of micronizing, mechanically milling, and jet milling mushrooms, and the downstream effects of said methods of the physico-chemical properties of the resulting mushroom powder (Abstract). Zhang teaches drying the mushrooms prior to powder preparation (p407, subheading “2.1 Materials”), reading on drying product-by-process step of claim 1. Zhang teaches methods of making mushroom powder having differing particle sizes (p407, subheadings 2.2 and 2.3), reading on the grinding product-by-process step of claim 1. Zhang teaches that mechanical and jet milling dried mushrooms advantageously produces higher values of soluble dietary fiber content, surface area, bulk density, water soluble index and nutrient substance solubility in the resulting powders as compared to shear-pulverized powders (Abstract), reading on claim 1. 
Regarding claim 1, it would have been obvious before the invention was filed to further dry and mill the product of Leifa in view of Zhang A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Leifa and Zhang are directed towards mycelium (mushroom) products, and because Zhang teaches detailed methods of both drying and milling the mushrooms into a final powdered form. The skilled artisan would have been motivated to do so because Zhang teaches that mechanical and jet milling dried mushrooms advantageously produces higher values of soluble dietary fiber content, surface area, bulk density, water soluble index and nutrient substance solubility in the resulting powders as compared to shear-pulverized powders.
Claim 1 is a product-by-process claim, comprising steps (a)-(g) directed to the culturing and manipulation of macromycetes within the claimed functional food product. Claims 2, 5, and 20-22 depend from claim 1. See M.P.E.P. § 2113; product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See M.P.E.P. § 2113 (III). Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. Particularly, there is no evidence yet of record that the manipulative steps of claim 1 impart any structural difference as compared to the functional food macromycete product made by the combination of the Leifa, and a rational to further grind/mill the product of Leifa is provided by Zhang. The burden is shifted to Applicant to show that the manufacturing process steps of the product-by-process claims impart any non-obvious structural characteristics to the claimed product as compared to the substantially similar composition taught by Leifa, further dried and ground/milled in view of Zhang. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leifa and Zhang as applied to claim 1 above, and further in view of Kelly et al. (US 2015/0257406).
The teachings of Leifa are relied upon as set forth above.
Regarding claim 3, Leifa does not teach Cordyceps sinensis or Cordyceps militaris. Regarding claim 6, Leifa does not teach a granulated, liquid, or powder formulation. Regarding claim 7, Leifa does not teach porridge, yogurt, soup, bread, biscuit, cake, dough, energy bar, cereal, or forage.
Kelly teaches methods of making a myceliated cacao bean or other agricultural product (Abstract). Kelly teaches Cordyceps sinensis, Cordyceps militaris, and Flammulina velutipes as exemplary species of edible mycelium (¶0009), reading on claim 3. Kelly teaches preparing the myceliated product as a powder to be added to protein shakes and ice cream (¶0127), and as a liquid extract for use in food and/or drink products (¶0128), reading on those embodiments of claim 6. Kelly teaches a working example wherein the myceliated substrate is formed into cereal, tempeh (cake), soup, or bread (¶0137-0138), reading on those embodiments of claim 7. Kelly teaches a working example utilizing coffee grounds as the starting raw material (¶0156), reading on claims 3, 6, and 7.
Regarding claim 3, it would have been obvious before the invention was filed to substitute the Cordyceps sinensis or Cordyceps militaris for the Flammulina velutipes of Leifa in Leifa’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Leifa and Kelly are directed towards edible mycelium compositions and methods of cultivating the edible mycelium on agricultural wastes such as coffee grounds.  The skilled artisan would have been motivated to do so because Kelly expressly teaches all three species as equivalent edible mycelium, and so substituting equivalents known for the same purpose must be held prima facie obvious absent evidence of non-obviousness to the contrary; see M.P.E.P. § 2144.06.
Regarding claim 6, it would have been obvious before the invention was filed to further formulate Leifa’s edible mycelium composition as either a powder or a liquid in view of Kelly. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Leifa and Kelly are directed towards edible mycelium compositions and methods of cultivating the edible mycelium on agricultural wastes such as coffee grounds. The skilled artisan would have been motivated to do so because Kelly teaches preparing the myceliated product as a powder would be advantageous to then to be added to protein shakes and ice cream, and preparation as a liquid extract would be advantageous for use in food and/or drink products.
Regarding claim 7, it would have been obvious before the invention was filed to further formulate Leifa’s edible mycelium composition into the food products of Kelly. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Leifa and Kelly are directed towards edible mycelium compositions and methods of cultivating the edible mycelium on agricultural wastes such as coffee grounds. The skilled artisan would have been motivated to do so because Kelly teaches that the myceliated substrate would be useful as food products when formed into cereal, tempeh (cake), soup, or bread.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leifa and Zhang as applied to claim 1 above, and further in view of Kelly et al. (US 2015/0257406) and Johnson et al. (US 2009/0220667).
The teachings of Leifa and Zhang are relied upon above. 
Regarding claim 4, Leifa and Zhang do not teach any encapsulated food. 
Kelly teaches methods of making a myceliated cacao bean or other agricultural product (Abstract). Kelly teaches combining mycelial cultures with medicinal herbs (¶0137), reading in-part on claim 4.
Johnson teaches compositions comprising herbal formulations and Cordyceps sinensis for use in caffeinated beverages (Abstract). Johnson teaches a capsule formulation for dissolving in the caffeinated beverage (¶0020), reading on claim 4.
Regarding claim 4, it would have been obvious before the invention was made to further encapsulated the edible mycelial composition of Leifa in view of Kelly and Johnson. A person of ordinary skill in the art would have had a reasonable expectation of success in so because as set forth in rejecting claim 3, Kelly teaches that Leifa’s F. velutipes and Kelly’s C. sinensis are equivalents, and because Kelly and Johnson are both directed in-part towards herbal compositions comprising C. sinensis. The skilled artisan would have been motivated to do so because Johnson teaches capsules as an exemplary formulation for dissolving in caffeinated beverages. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Response to Arguments
Applicant’s arguments on pages 7-11 have been fully considered, but not found persuasive for the reasons given below.
	On pages 8-9 of the reply, Applicant alleges that the combination of Leifa and Zhang is defective by not teaching the claimed by-product transformation. This is not found persuasive because Leifa teaches a composition and methods of making food, comprising combining Flammulina velutipes (a species of edible mushroom) and coffee husk and spent coffee grounds in plastic bags and cultivating the F. velutipes wherein the protein and fibre content of the coffee substrates are transformed by the cultivation by increasing the protein content and reducing the fibre content in said coffee substrate as cited above, thus unambiguously anticipating or reading on the first wherein clause of claim 1. Applicant’s arguments also appear to rely on the product-by-process limitations of composition-of-matter claim 1. However, the arguments are not found persuasive because even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See M.P.E.P. § 2113. At this time, there is as yet any evidence of record that the claimed functional food product possesses any nonobvious difference as compared to the functional food product taught by Leifa in view of Zhang.
On pages 10 and 11 of the reply, Applicants rely on arguments traversing the above rejection over claim 1 over Leifa in view of Zhang to traverse the rejection of dependent claims 3, 6, and 7 further in view of Kelly and the rejection of claim 4 further in view of Kelly and Johnson. Therefore, the response set forth above to arguments also applies to this rejection.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 8-17 are allowable, as claim 8 incorporates the limitations of canceled claims 11 and 12 which had been previously indicated as free of the prior art. See the Office Action dated 4/03/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-10 and 13-17 are allowed. Claims 1-7 and 21 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653